FILED
                              NOT FOR PUBLICATION                           MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SAMUEL E. PARRIS,                                No. 09-15498

                Petitioner - Appellant,           D.C. No. 2:08-cv-00316-WBS

   v.
                                                  MEMORANDUM *
 D. K. SISTO; ATTORNEY GENERAL
 OF THE STATE OF CALIFORNIA,

                Respondents - Appellees.



                      Appeal from the United States District Court
                         for the Eastern District of California
                      William B. Shubb, District Judge, Presiding

                             Submitted February 16, 2010 **


Before:         FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SM S/Research
       California state prisoner Samuel E. Parris appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Parris contends that several extraordinary circumstances prevented his

timely filing of a federal habeas petition and that equitable tolling was warranted.

The district court did not err when it dismissed Parris’ habeas petition as untimely.

See 28 U.S.C. § 2244(d)(1). Parris is not entitled to equitable tolling because he

has failed to show that he had been pursuing his rights diligently and that

extraordinary circumstances prevented him from timely filing his federal habeas

petition. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005). The district court

also did not abuse its discretion when it declined to hold an evidentiary hearing

regarding Parris’ assertions of diligence and mental incapacity because the record

is sufficiently developed to allow this Court to evaluate Parris’ arguments. See

Williams v. Woodford, 384 F.3d 567, 591 (9th Cir. 2004) (holding that an

evidentiary hearing is not warranted where “the documentary evidence submitted

fully presented the relevant facts of [petitioner’s] claim” and where an evidentiary

hearing “would not offer any reasonable chance of altering [the district court’s]

view of the facts.”).

       AFFIRMED.


SMS/Research                               2                                    09-15498